DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-34 directed to a method and method of manufacturing non-elected without traverse.  
Accordingly, claims 17-34 have been cancelled.
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Luo et al. CN 103750886 discloses a circumcision device comprising a glans receiver socket, an operation housing, an annular cutter and suture cartridge.
Mooradian et al. US 2003/0183671 teaches a circular anastomosis stapler having a buttress material, staple cartridge and anvil.
Xu et al. WO 2015/010477 teaches a circumcision device with pivotable handles.
However, the prior art of record fails to disclose the combination of elements as arranged in the claim, including at least handles being made of a breakable material, the staples being held with a holding band within a retention seat, and locking mechanisms for the pivotable handles.
No combination of Luo et al., Mooradian et al., Xu et al. and prior art of record or prior art at large serves to rectify the deficiencies of Luo et al., Mooradian et al. and Xu et al.  in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAUN L DAVID/Primary Examiner, Art Unit 3771